United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Attica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1170
Issued: March 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 28, 2015 appellant filed a timely appeal from an April 6, 2015 merit decision of
the Office Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $3,343.44 for the period July 14, 2012 to August 23, 2014; (2) whether OWCP
properly denied waiver of recovery of the overpayment; and (3) whether OWCP properly
withheld $350.00 from appellant’s continuing compensation payments beginning May 3, 2014.
On appeal, appellant contends that she had not received any information regarding the
overpayment prior to OWCP’s letter which she received on April 7, 2015 and that she was not

1

5 U.S.C. § 8101 et seq.

aware of the $3,343.44 overpayment. She asserts that recovery of the overpayment would cause
undue hardship for her and her family.
FACTUAL HISTORY
OWCP accepted that on May 3, 2011 appellant, then a 51-year-old city carrier, sustained
a lumbar herniated disc at L2-3 when she slipped and fell in muddy water. It authorized lumbar
surgery performed on October 1, 2012.
Appellant began receiving wage-loss compensation on the supplemental rolls from
July 2, 2011 to August 25, 2012.
Periodic rolls payments continued through
September 22, 2012. Subsequently, OWCP returned appellant to the supplemental rolls from
April 7 to May 28, 2013. Appellant was placed back on the periodic rolls as of June 2, 2013.
Postretirement life insurance premiums were not deducted from her payments.
In a June 4, 2013 letter, the Office of Personnel Management (OPM) informed OWCP
that as a compensationer, appellant was eligible to continue the Federal Employees’ Group Life
Insurance (FEGLI) coverage. The final base salary on which FEGLI was based was $56,508.00.
Appellant’s postretirement election was no reduction and the commencement date for
postretirement deductions was July 14, 2012. OWCP began making the deduction on
August 24, 2014.
On September 19, 2014 OWCP issued a preliminary determination finding that appellant
had been overpaid in the amount of $3,343.44, because postretirement life insurance premiums
were not paid from July 14, 2012 to August 23, 2014. It made a preliminary finding that she was
without fault in creating an overpayment. OWCP stated that premiums for the period July 14,
2012 to August 23, 2014 amounted to $3,343.44. It informed appellant of her right to challenge
the fact or amount of the overpayment or request a waiver of the overpayment. If appellant
wished a waiver of the overpayment, she was directed to submit financial information by
completing an overpayment recovery questionnaire (Form OWCP-20). She was afforded 30
days to respond. An overpayment worksheet showed that $3,343.44 should have been deducted
from appellant’s wage-loss compensation for the period July 14, 2012 to August 23, 2014. The
preliminary determination was sent to her address of record. Appellant did not respond.
By decision dated April 6, 2015, OWCP finalized that appellant received an overpayment
of compensation in the amount of $3,343.44, for which she was not at fault. It denied waiver of
recovery of the overpayment because she failed to submit the requested financial information.
OWCP directed recovery from appellant’s continuing compensation payments at the rate of
$350.00 per month commencing May 3, 2015. The decision was sent to her address of record.
LEGAL PRECEDENT -- ISSUE 1
Under the FEGLI program,2 most civilian employees of the Federal Government are
eligible to participate in basic life insurance with one or more options. The coverage for basic
life is effective unless waived and premiums for basic and optional life coverage are withheld
2

The law governing life insurance for federal employees is found at 5 U.S.C. §§ 8701-8716.

2

from the employee’s pay. With certain restrictions, insurance benefits continue postretirement.
Insurance remains in effect until canceled and premiums due are to be deducted from the injured
employee’s compensation payments.3 When FEGLI premiums, including postretirement
insurance premiums are incorrectly withheld, the entire amount of the unpaid premium is
deemed an overpayment of compensation because OWCP must pay the full premium to OPM
upon discovery of the error.4
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation,
so that his or her life insurance coverage could be continued without reduction. 5 C.F.R.
§ 870.701 (December 5, 1980) provided that an eligible employee had the option of choosing no
life insurance; Option A -- basic coverage (at no additional cost) subject to continuous
withholdings from compensation payments that would be reduced by two percent a month after
age 65 with a maximum reduction of 75 percent; Option B -- basic coverage (at an additional
premium) subject to continuous withholdings from compensation payments that would be
reduced by one percent a month after age 65 with a maximum reduction of 50 percent; or Option
C -- basic coverage subject to continuous withholdings from compensation payments with no
reductions after age 65 (at a greater premium).5
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remains in effect.6 Any employee who
does not file a life insurance election with his or her employing office, in a manner designated by
OPM, specifically electing any type of optional insurance, is considered to have waived it and
does not have that type of optional insurance.7 When an underwithholding of life insurance
premiums occurs, the entire amount is deemed an overpayment of compensation because OWCP
must pay the full premium to OPM upon discovery of the error.8
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.9
When an overpayment has been made to an individual because of an error of fact or law,
3

5 C.F.R. §§ 870-73.

4

James Lloyd Otte, 48 ECAB 334, 337 (1997). 5 U.S.C. § 8707(d); see also Keith H. Mapes, 56 ECAB 130
(2004); James Lloyd Otte, id. An underwithholding of premiums results in a two-tiered liability: The claimant owes
the employing establishment the underwithheld funds, and similarly the employing establishment owes the
insurance fund/OPM. If this occurs, OWCP must make OPM whole and remit the entire amount of the
underwithholding, even if the debt is eventually waived. Federal (FECA) Procedure Manual, Part 5 -- Benefit
Payments, Life Insurance, Chapter 5.401.11.b(2) (August 2004).
5

See James J. Conway, Docket No. 04-2047 (issued May 20, 2005).

6

5 C.F.R. § 870.504(a)(1).

7

Id. at § 504(b).

8

5 U.S.C. § 8707(d); see also Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, supra note 4.

9

Id. at § 8102(a).

3

adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.10
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment of compensation in the amount of $3,343.44 for the period July 14,
2012 to August 23, 2014.
Appellant has received compensation benefits from OWCP since July 2, 2011. While in
compensationer status, she remained responsible for all insurance benefits, including the
premiums for postretirement basic life insurance at whatever option appellant had selected.
While OPM notified OWCP by letter dated June 4, 2013 that appellant had elected the
postretirement, no reduction option beginning July 14, 2012, it did not provide documentation of
that election. In this case, OWCP simply relied on a statement from OPM and placed the burden
on appellant to disprove the fact of the overpayment. A claimant is entitled to an adequate
statement of reasons with respect to any final decision by OWCP.11
In N.J.,12 the Board remanded the case to OWCP for further development because the
evidence was unclear as to why postretirement optional life insurance premiums had been
deducted as of a certain date. Similarly, in this case the evidence fails to establish the basis for
the optional postretirement life insurance premiums for the no reduction option as the signed
election form is not in the record.
Appellant would be responsible for the additional cost associated with her election of the
optional postretirement basic life insurance. However, as OWCP has not factually established
that appellant elected the optional coverage, there can be no finding of overpayment. The case
will be remanded to OWCP.13 On remand, OWCP should obtain from OPM the executed
election form completed by appellant, prior to determining whether appellant received an
overpayment of compensation. After such further development as OWCP deems necessary, it
should issue a de novo decision.

10

Id. at § 8129(a).

11

J.L., Docket No. 14-0194 (issued June 25, 2015). See also L.D., Docket No. 12-1408 (issued April 26, 2013)
(finding that OWCP did not provide adequate reasons for calculating an overpayment when the record contained no
worksheets or other specific documentation confirming the amount of compensation received).
12

Docket No. 13-2164 (issued April 18, 2014).

13

See generally id. (finding that the information from OPM did not sufficiently establish the date that a claimant’s
deductions for postretirement basic life began). See S.K., Docket No. 15-0511 (issued September 9, 2015); K.M.,
Docket No. 14-2001 (issued November 6, 2015).

4

CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment in the amount of $3,343.44 for the period July 14, 2012 to
August 23, 2014.14
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further consideration
consistent with this decision of the Board.
Issued: March 10, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

In view of the Board’s finding that the case is not in posture for decision regarding whether appellant received
an overpayment of compensation, it is premature to address the issues of waiver and recovery.

5

